Title: George Jefferson to Thomas Jefferson, 8 December 1811
From: Jefferson, George
To: Jefferson, Thomas


          
                  Dear Sir 
                  Richmond 8th Decr 1811
          
		  
		  
		  I find upon attending more particularly to the notes which you forwarded for renewal in the bank, that you have filled up the dates for every two months, without regard to the number of days in the month, & also without regard to the allowance of 3 days grace.—this in the absence both of Mr Gibson & myself, might be attended with inconvenience, as the notes as filled up, would not fall due on the discount days, which are but once a week.—renewals to be regular, should be made
			 once in 63 days.—In order to guard against accidents to Mr G—, I must put you to the trouble of signing & forwarding the new notes which are inclosed.—the old ones are returned herewith, defaced.—We some days since sold 50 Bbls of your flour at 8.⅛$.—by the last accts from New York, some little advance in price may be  expected here.—You will of course give directions respecting the sale of what you may yet have to come down.—I leave particular directions orders that no sale shall be made on credit previous to Mr G—’s return.
          I am Dear Sir Your Very humble servt
                  Geo. Jefferson
        